UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

Inre

PH]LLIP GO"[TDENGER :
Aka PINCHES ELIEZER GODINGER, : Chapter 13

Debtor. Case No. 19-221 l S-RDD

X

 

JUDGMENT CREDITOR SP]LMAN’S OBJECTION
TO DEBTOR’S MOTION TO VOID JUDICIAL LIENS
PURSUANT TO 11 U.S.C. ii 522{f`l{1l

Judgment Creditor .Toel Spilman, by his attomeys, Allyn & Fortuna LLP, respectfully
represents:

l. l am an associate of the law firm of Allyn & Fortuna LLP, attorneys for
Judgmetn Creditor Joel Spilman, as attomey-in-fact on behalf of Moshe Spilman, Yuda
Schlesinger, Samuel Landau and Motty Heiman (“Spilman") in the above-captioned matter. I
am familiar with the facts and circumstances set forth herein by virtue of my review of the file
and discussions With my client.

2. I make this Objection to the instant motion of Debtor Philip Gottdenger a/k/a
Pinches Eliezer Godinger to Void Judicial Liens pursuant to ll U.S.C. § 522(1)(1).

3. A lien may be avoided to the extent that the sum of liens and the exemption
exceed the value of the debtor'l interest in the property 111 wciallo. 576 B.R. 297, 300
(Bankr. E.D.N.Y. 2017). Nevertheless, the party seeking to avoid a lien under § 522(1) bears
the burden of proof by a preponderance of evid-ce on every statutory elemnt. w
Sclmeider, 2013 WL 5979756, at *3, 2013 Bankr. LEXIS 4730, at "'11 (Bankr. E.D.N.Y. Nov.

s, 2013); ln re Armenakis, 406 B.R. 589, 604 (Bankr. s.D.N.Y. May 22, 2009). one such elam-1

is the fair market value of the property as of the petition date in order to show that the lien at

issue impairs the exemption ln re Gu_cciardo. 576 B.R. at 300.

4. Debtor’s motion herein must be denied because Spilman believes that the value
of the property located at 26 Dana Road, Monsey, NY 10952 (“Property”) is twice what has
been represented by Debtor. An appraisal is being prepared and will be submitted to
demonstrate the accurate fair market value of the Property.

WHEREFORE, Spilman respectfully requests that this Court issue an Order denying
Debtor’s motion to void judicial liens, and for such other and further relief as the Court deems

just, equitable and proper.

Dated: New York, New Yorlc
March 28, 2019
ALLYN & FORTUNA, LLP

BY= /
Uhimov, Esq.

Attomeysfor Judgment Creditar

Joel Spilman

1010 Avenue of the Americas, 3“l Floor

New York, New York 10018

(212) 213-8844

